PER CURIAM.
(Cushing, Buchwalter and Hamilton, JJ., First District, Sitting)
Epitomized Opinion
In an action to foreclose a mechanics’ lien, tl Lumber Co. recovered by a judgment in the low« court and Shaner brings this action to have tl judgihent reversed. It' is claimed on behalf c Shaner that the Lumber Co. cannot maintain its lie because it was a sub-contractor and did not compl with 8312 and 8313 GC. which’provides that in orde to do so the sub-contractor must furnish certai sworn statements to the owner. Held, by the Com of Appeals in reversing the judgment.
The provisions of 8312 GC. are very clear ari when applied to this case bring us to the conclusio that the Lumber Co. is not entitled to maintain lien on the property.